MEMORANDUM **
Ferrnei Reina appeals his conviction and 135-month sentence imposed following his guilty-plea conviction for conspiracy to possess cocaine and possession of cocaine, with intent to distribute, on board a vessel, in violation of 46 U.S.C. § 1903(a). We have jurisdiction pursuant to 18 U.S.C. § 3742 and 28 U.S.C. § 1291, and we affirm.
Reina contends that the district court’s failure to adequately define the nature of the charges and fully comply with Federal Rule of Criminal Procedure 11 resulted in the entry of his guilty plea unknowingly and involuntarily. Because Reina failed to raise these objections in the district court, we review for plain error. See United States v. Vonn, 535 U.S. 55, 122 S.Ct. 1043, 1046, 152 L.Ed.2d 90 (2002). After reviewing the entire record, see id. at 1055, we conclude that Reina did understand the essential elements of the offenses, and knowingly and voluntarily entered his guilty plea. Moreover, the district court’s failure to fully comply with Rule 11 did not substantially affect Reina’s rights. See id. at 1094.
Reina also contends that the district court erred by refusing to grant a safety valve departure pursuant to United States Sentencing Guidelines § 5C1.2. Reviewing for clear error, we find none. See United States v. Ajugwo, 82 F.3d 925, 929 (9th Cir.1996) (requiring defendant to prove by a preponderance of the evidence that he qualifies for the safety valve).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.